WALLACE, JUDGE:
On the evening of March 2,1979, claimant was operating his 1978 Chevrolet Nova in an easterly direction on Sand Hill Road in Mason County, West Virginia, a road which is owned and maintained by the respondent. As claimant rounded a curve, he saw that part of the pavement was broken off approximately six to eight inches in from the edge of the road. According to the claimant’s testimony, another car was approaching in the opposite direction, and the claimant was “running on the yellow line to avoid the hole.” Claimant further testified that the back end of his vehicle dropped, and the car proceeded up out of the hole and stopped. The resultant damage to the vehicle’s tires, rim, hubcap, and body amounted to $168.67.
The State is neither an insurer nor a guarantor of the safety of motorists travelling upon its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). To be found liable, the respondent must *132have had either actual or constructive notice of the particular hazard which caused the damage. Davis v. Dept. of Highways, 11 Ct.Cl. 150 (1976). No evidence indicating notice came forth in this case; therefore, no negligence on the part of the respondent can be established. Accordingly, the claim must be denied.
Claim disallowed.